Citation Nr: 0214407	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-08 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1999, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, among other things, granted 
service connection for post-traumatic stress disorder, 
assigning a 100 percent disability evaluation thereto 
effective January 18, 1999, and denying an effective date of 
February 5, 1992, the date of the veteran's original claim 
for VA compensation benefits, for the grant of service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The veteran submitted an application for VA compensation 
benefits on February 5, 1992, requesting service connection 
for a behavior disorder first recognized during service by 
his commanding officer in 1965.

2.  The RO denied service connection for a bipolar disorder 
in a July 1992 rating decision.  The veteran was advised of 
this decision and of his appellate rights, but did not appeal 
the decision.  Thus, the July 1992 rating decision is final.

3.  There was no grave procedural error committed by VA to 
render the July 1992 rating decision non-final.

4.  The veteran submitted an informal claim for entitlement 
to service connection for post-traumatic stress disorder on 
January 18, 1999.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 18, 1999, for the grant of service connection 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in May 
2001.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
as well as the responsibilities of both the veteran and VA in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist in the development of the issue on appeal by aiding 
the veteran in obtaining pertinent evidence and recreating 
his claims folder.  It appears that all known and available 
records relevant to the issue on appeal have been obtained 
and are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  It is noted 
that insofar as the matter on appeal is limited to the 
question of the appropriate effective date and as the denial 
herein turns on the effect of the RO's development of the 
veteran's prior claim for VA compensation benefits, the Board 
finds no additional development in the form of obtaining any 
other medical opinions or documentation relevant to the 
character of the veteran's service to be necessary.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  The veteran's attorney, however, has 
submitted extensive letter briefs outlining the veteran's 
contentions.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

The evidence of record is not disputed in that the veteran 
filed an application for VA compensation benefits on 
February 5, 1992, requesting service connection for a 
behavior disorder that was first recognized in service by 
his commanding officer in 1965.  He stated on his 
application that he was scheduled for a psychiatric 
evaluation, but was sent to Vietnam without the benefit of 
the evaluation.

The veteran underwent VA examination in March 1992, before 
his service medical records were associated with his VA 
claims folder.  The examiner noted that the history as 
described by the veteran could not be verified because of 
the lack of service records, but he conducted a complete 
examination, diagnosed a bipolar affective disorder, and 
opined that the behavior disorder described by the veteran 
as having its inception in service may have been the 
beginning of the affective disorder diagnosed after 
discharge from service as there seemed to be a continuity of 
symptoms.

The RO obtained the veteran's service medical records as 
well as treatment records from a private psychiatrist 
showing a diagnosis as early as 1988 of a bipolar disorder.  
The RO did not obtain counseling records for treatment 
identified by the veteran at his VA examination nor did it 
obtain any service personnel records.  

The RO issued a rating decision in July 1992, denying 
service connection for a bipolar disorder.  It was 
specifically stated in that decision that the denial was 
based on a review of the veteran's service medical records, 
private treatment records, and the March 1992 VA examination 
report.  The reason given for the denial was that there was 
no evidence of a diagnosis of or treatment for a 
neuropsychiatric disorder during service nor evidence of a 
psychosis during the one year presumptive period following 
the veteran's discharge from service in 1967.  The veteran 
was given notice of this decision and of his appellate 
rights, but did not appeal the decision.

The veteran submitted an informal claim for entitlement to 
service connection for post-traumatic stress disorder on 
January 18, 1999.  The RO treated this as a new claim as the 
veteran's 1992 application for VA compensation benefits did 
not specify post-traumatic stress disorder as the 
psychiatric disorder for which benefits were sought and he 
was determined to have a bipolar disorder at that time.  The 
veteran's attorney submitted a formal claim in March 2000, 
asserting that the effective date for any grant of benefits 
should be the date of the original application for VA 
compensation benefits because the RO committed a grave 
procedural error in not obtaining the veteran's service 
personnel records or VA counseling records when adjudicating 
the 1992 claim, thus making the 1992 rating decision non-
final.  Along with this claim, the veteran submitted a 
letter from his treating psychologist which stated that the 
veteran had been misdiagnosed with a bipolar disorder, that 
he had post-traumatic stress disorder due to his experiences 
during service in the Republic of Vietnam, and that if 
previous evaluators would have reviewed the veteran's 
counseling records and March 1992 VA examination, they would 
have seen unequivocal evidence that the symptoms described 
were indicative of a service-related post-traumatic stress 
disorder.

The RO granted service connection for post-traumatic stress 
disorder in a February 2001 rating decision and assigned 
January 18, 1999, as the effective date for the benefits.  
This effective date was assigned because it is the date VA 
received the veteran's first claim for entitlement to 
service connection for post-traumatic stress disorder.  The 
date of the original claim for VA compensation benefits, 
February 5, 1992, was not assigned as the RO found the prior 
denial of benefits to be a final decision as the failure to 
obtain service personnel records and counseling records was 
not deemed to be grave procedural error.

VA law and regulations state that except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400.  If 
application for benefits is received within one year of 
discharge or release from service, the effective date of an 
award of disability compensation shall be the day following 
the date of discharge or release from service.  See 
38 U.S.C.A. § 5110(b)(1).

Governing regulations also provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  See 38 C.F.R. § 20.200 (2002).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. Section 5104 (West 1991 & Supp. 2002).  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  

The Board notes that a lapse in the duty to assist could 
constitute such a grave procedural error as to prevent a 
decision from becoming final.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  The Court of Appeals for the Federal 
Circuit (Federal Circuit) did not hold, however, that all 
breaches of the duty to assist are such grave procedural 
errors that they render a claim non-final; rather, it singled 
out the failure of VA to obtain service medical records 
because they are generally in the control of VA and are 
otherwise irreplaceable.  See Dixon v. Gober, 14 Vet. App. 
168, 172 (2000) (citing Hurd v. West, 13 Vet. App. 449, 
453(2000)). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Hayre decision should be applied 
conservatively.  See Simmons v. West, 14 Vet. App. 84, 89 
(2000).  In Simmons, the Court noted that the Federal Circuit 
seemed to place substantial weight on three factors, none of 
which is present here.  First, the Federal Circuit noted that 
the VA assistance sought was specifically requested.  Second, 
the Hayre opinion stressed the lack-of-notice element of that 
case that may "undermine[] the operation of the veterans' 
benefits system by altering its manifestly pro-claimant 
character and jeopardizing the veteran's ability to appeal in 
what may appear to be a fundamentally unfair manner."  
Third, the Simmons Court noted that the Federal Circuit in 
Hayre seemed to have considered the particularly vital role 
that service medical records can play in determining the 
question of in-service incurrence of a disability.  Id.

Given the evidence of record, the Board finds that the RO 
obtained the veteran's service medical records, although not 
in time for his VA examination, and notified the veteran in 
the rating decision that the service medical records were 
considered.  The RO also obtained treatment records from a 
private psychiatrist showing a diagnosis of bipolar disorder 
and treatment therefor since 1988.  The RO did not obtain the 
veteran's service personnel records nor the counseling 
records of therapy sessions referenced in his March 1992 VA 
examination.  Those records were subsequently obtained by the 
RO and are noted to be void of any reference to a diagnosed 
psychiatric disorder during service or within one year of 
discharge from service.  The counseling notes reflect 
evidence of individual, couples, and group therapy to address 
life problems as well as an Axis I diagnosis of bipolar 
disorder, depressed, moderate.  A diagnosis of post-traumatic 
stress disorder was not rendered during the treatment 
identified by the veteran at his 1992 VA examination.


In this case, there is no indication that the veteran 
specifically requested that any particular records be 
obtained in connection with the July 1992 RO decision, that 
the veteran could have been misled by any of the notices he 
received, or that the records not obtained by the RO were 
vital to determining the question of in-service incurrence of 
a disability.  Specifically, the veteran has not contended 
that the RO failed to obtain highly pertinent service medical 
records; his dispute is with the RO's failure to obtain 
service personnel records which may have been interpreted as 
evidence of a behavioral problem and failure to obtain 
counseling records showing complaints which may have been 
interpreted as symptoms of post-traumatic stress disorder 
notwithstanding the clear and singular psychiatric diagnosis 
of bipolar disorder. 

The denial of an effective date earlier than January 18, 
1999, is not based on any refusal of VA to recognize the 
veteran's service-incurred post-traumatic stress disorder.  
Rather, a diagnosis of post-traumatic stress disorder and a 
causal nexus were first established by evidence received 
subsequent to the July 1992 final decision in this matter.  
Although the veteran asserts that his service personnel 
records and VA counseling records would have shown evidence 
of a service-incurred post-traumatic stress disorder had they 
been obtained in 1992, the Board cannot make this assumption 
because the records identified do not specifically contain a 
diagnosis of the psychiatric disorder and it appears from a 
review of the record as a whole that medical professionals, 
including the veteran's treating psychiatrist, did not 
determine that the veteran had post-traumatic stress disorder 
until long after the RO's July 1992 rating decision.  In 
short, the Board does not find a grave procedural error in 
the RO's July 1992 decision to prevent that decision from 
becoming final.  The veteran's remedy was to perfect his 
appeal to that decision, but he did not do so.  As a 
consequence, the Board finds that the RO's July 1992 decision 
is final, the current claim was filed on January 18, 1999, 
and the appropriate effective date for the grant of 
entitlement to service connection for post-traumatic stress 
disorder is the date of receipt of the current claim as that 
date is later than the date the disability occurred and the 
veteran's claim was not filed within one year of discharge 
from service.  Accordingly, the veteran's appeal is denied.

ORDER

An effective date earlier than January 18, 1999, for the 
grant of entitlement to service connection for post-traumatic 
stress disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

